                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

MARK WILK,

       Plaintiff,                                    Case No. 18-cv-13141
                                                     Hon. Matthew F. Leitman
v.

COMMISSIONER OF
SOCIAL SECURITY,

     Defendant.
_________________________________/

       ORDER (1) GRANTING IN PART PLAINTIFF’S MOTION FOR
     SUMMARY JUDGMENT (ECF No. 11), (2) DENYING DEFENDANT’S
        MOTION FOR SUMMARY JUDGMENT (ECF No. 13), AND
            (3) REMANDING THIS ACTION FOR FURTHER
                  ADMINISTRATIVE PROCEEDINGS

       In this action, Plaintiff Mark Wilk challenges the denial of his application for

disability insurance benefits. (See Compl., ECF #1.)           Wilk and Defendant

Commissioner of Social Security have now filed cross-motions for summary

judgment. (See Motions, ECF Nos. 11, 13.)

       On August 13, 2019, the assigned Magistrate Judge issued a Report and

Recommendation in which he recommended that the Court grant Wilk’s motion in

part, deny the Commissioner’s motion, and remand this action to the Commissioner

for further administrative proceedings pursuant to Sentence Four of 42 U.S.C. §

405(g). (the “R&R”). (See R&R, ECF No. 18.) At the conclusion of the R&R, the


                                           1
Magistrate Judge informed the parties that if they wanted to seek review of his

recommendation, they needed to file specific objections with the Court within

fourteen days. (See id., PageID.796.)

      The Commissioner has not filed any objections to the R&R. The failure to

object to an R&R releases the Court from its duty to independently review the matter.

See Thomas v. Arn, 474 U.S. 140, 149 (1985). In addition, the failure to file

objections to an R&R waives any further right to appeal. See Howard v. Sec’y of

Health and Human Servs., 932 F.2d 505 (6th Cir. 1991); Smith v. Detroit Fed’n of

Teachers Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987).

      Accordingly, because the Commissioner has failed to file any objections to

the R&R, IT IS HEREBY ORDERED that the Magistrate Judge’s

recommendation to grant Wilk’s Motion for Summary Judgment in part and deny

the Commissioner’s Motion for Summary Judgment is ADOPTED.

      IT IS FURTHER ORDERED that (1) Wilk’s Motion for Summary

Judgment (ECF No. 11) is GRANTED IN PART as set forth in the R&R, (2) the

Commissioner’s Motion for Summary Judgment (ECF No. 13) is DENIED, and (3)

this action is REMANDED to the Commissioner for further administrative

proceedings consistent with the R&R and this order.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE
Dated: September 12, 2019
                                         2
       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on September 12, 2019, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                        3
